Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 and 2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 In claim 1, “using the organic solvent produced by diluting an extractant…” is vague and indefinite because it is unclear what method step or for what purpose such organic solvent is used for (used for extracting nickel, cobalt and/or magnesium of the aqueous solution?).  Also, in such phrase “the organic solvent…” lacks antecedent basis.
Also, each recitation of “is set to” preceding recited ranges of extractant concentration and pH is vague and ambiguous as to whether the claim is reciting control to maintain such concentration and pH, or merely reciting such extractant being present at such concentration and pH. 
In claim 2, the recitation of “is set to” preceding a recited range of extractant concentration is vague and ambiguous as to whether the claim is reciting control to maintain such concentration, or merely reciting such extractant being present at such concentration. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al PGPUBS Document US 2011/0135547 (Kobayashi) in view of Ozaki et al PGPUBS Document US 2014/0294703 (Ozaki), Virnig et al patent 4,160,807 (Virnig) and Pecinovsky PGPUBS Document US 2014/0271415. Kobayashi discloses a hydrometallurgical process for recovering nickel from an acidic, aqueous solution of sulfuric acid comprising nickel, cobalt, magnesium and other impurity elements [0003-0005];
by a series of steps including a step (step 4) of bringing the solution into contact with an organic solvent (phosphate ester-based solvent) [0023, 0082, 0101-0103, 0151]; and,
a separate and immediately preceding dissolution step (step 3) including setting, and optionally controlling a pH of the acidic aqueous solution of sulfuric acid to be within a range of 1.5 or more up to 2.0 or less [0059, 0081, 0088-0096, 0101].

Ozaki teaches a method of treating an ore containing nickel, cobalt, magnesium and other metal impurities, to extract and recover nickel, [0001-0006] by treating an aqueous, sulfuric acid-containing solution which is adjusted or set to a pH within a range of 2-4 [0027, 0029], into contact with an organic solvent comprising di (2-ethylhexyl) hydrogen phosphate which is combined with a diluent, so as to achieve a more efficient solvent extraction performed in counter-current mixer settlers [0031-0034, 0039 and 0040]. The teaching of “di (2-ethylhexyl) hydrogen phosphate” is deemed to be suggestive of similar chemical compounds including the claimed “bis (2-ethylhexyl) hydrogen phosphate”
Pecinovsky teaches a method of treating an ore-derived aqueous, sulfuric acid solution comprising mixtures of nickel, cobalt and manganese [0037-0042, 0073-0075], with an organic solvent which may comprise “Escaid 100” (commercial alternative name for “bis (2-ethylhexyl) hydrogen phosphate”), and in combination with an “equilibrium modifier” (“diluent”), the solvent extraction composition being present in a volume ratio of solvent to aqueous acid solution of from between 5:1 and 1:5 (20 to 80% volume ratio). Pecinovsky teaches the combination of solvent and equilibrium modifier (diluent) to be effective to provide a net metal transfer relative to solution, greater than that achieved by solvent extraction alone [0044-0047].
Virnig teaches solvent extraction of metals such as nickel and cobalt from aqueous solutions employing mixer-settlers, with the solvent optionally comprising 
It would have been obvious to one of ordinary skill in the art of extracting nickel and optionally other metal elements from ores, to have modified the Kobayashi method, by substituting bis (2-ethylhexyl) hydrogen phosphate in combination with a diluent, as the solvent or solvent mixture of Kobayashi, as cumulatively taught by Ozaki, Virnig and Pecinovsky, so as to optimize the selectivity of the solvent extraction to be more selective for the desired extraction of nickel, and so as to employ a solvent or solvent mixture which achieves an effective and efficient net metal transfer into the solvent, as well as employing a solvent mixture being essentially non-toxic, chemically inert, of low cost, and readily commercially available.
It would have been further obvious to one of ordinary skill in the art to have utilized the solvent and diluent mixture within the claimed volume ratio of solvent to solution range, for purposes so as to optimize the cost effectiveness of amount of solvent employed relative to specific concentration of metal to be extracted, and metal present, in the aqueous solution being treated, through routine experimentation.
Although the prior art does not specifically teach a concentration range of solvent to extractant of being between 40 volume% and 60 volume%, instead teaching ranges which overlap the claimed range, it is deemed to be obvious for one of ordinary skill in 
The concentration range of solvent extractant to aqueous solution of 5:1 to 1:5 (20-80 volume %) taught by both Virnig and Pecinovsky, overlaps the claimed range of concentration of 40 to 60 volume% which lies approximately in the middle of the taught ranges.
Also in the case where claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists (see MPEP 2144.04, I and referenced court cases of " In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005)”.
For claim 2, the concentration range of solvent extractant to aqueous solution of 5:1 to 1:5 (20-80 volume%) taught by both Virnig and Pecinovsky, overlaps the claimed range of concentration of 40 to 60 volume% which lies approximately in the middle of the taught ranges.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art which is cited, but not applied pertains to additional aspects of treating metal-containing aqueous, acidic solutions with organic solvents to selectively extract metals and pertaining to uses of the claimed particular solvent.
Any inquiry concerning this communication or earlier communications from 

	Alternatively, to contact the examiner, send a communication via E-mail communication to the Examiner's Patent Office E-mail address: "Joseph.Drodge@uspto.gov". Such E-main communication should be in accordance with provisions of MPEP (Manual of Patent Examination Procedures) section 502.03 & related MPEP sections.  E-mail communication must begin with a statement authorizing the E-mail communication and acknowledging that such communication is not secure and will be made of record, under Patent Internet Usage Policy Article 5.  A suggested format for such authorization is as follows:  “Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file. 
Additionally, the examiner’s supervisor, Nam Nguyen, of Technology Center Unit 1778, can reached at 571-272-1342.  
The formal facsimile phone number, for official, formal communications, for the examining group where this application is assigned is 571-273-8300. The facsimile phone number for informal communication directly with the examiner is 571-273-1140.

	Information regarding the status of an application may be obtained from 

the Patent Application Information Retrieval (PAIR) system.  Status information

for published applications may be obtained from either private PAIR or Public 

PAIR, and through Private PAIR only for unpublished applications.  For more 

information about the PAIR system, see http://pair-direct.uspto.gov.  Should you

have any questions on access to the Private PAIR system, contact the Electronic 

Business Center (EBC) at 866-217-9197 (toll-free).  

JWD
01/04/2022
/JOSEPH W DRODGE/Primary Examiner, Art Unit 1778